     Case 2:17-cv-01522-JCM-DJA Document 85
                                         81 Filed 04/24/20
                                                  04/22/20 Page 1 of 2



 1   Jeff Silvestri, Esq. (NSBN 5779)
     Rory T. Kay, Esq. (NSBN 12416)
 2   Sarah Ferguson, Esq. (NSBN 14515)
     MCDONALD CARANO LLP
 3   2300 West Sahara Avenue, Suite 1200
     Las Vegas, NV 89102
 4   Telephone: (702) 873-4100
     Facsimile: (702) 873-9966
 5   jsilvestri@mcdonaldcarano.com
     rkay@mcdonaldcarano.com
 6   sferguson@mcdonaldcarano.com

 7   Thomas J. Wimbiscus, Esq. (admitted pro hac vice)
     Christopher V. Carani, Esq. (admitted pro hac vice)
 8   Philipp Ruben, Esq. (admitted pro hac vice)
     MCANDREWS, HELD & MALLOY, LTD.
 9   500 West Madison Street, 34th Floor
     Chicago, IL 60661
10   Telephone: (312) 775-8000
     twimbiscus@mcandrews-ip.com
11   ccarani@mcandrews-ip.com
     pruben@mcandrews-ip.com
12
     Attorneys for Defendant Ashley Furniture
13   Industries, Inc.

14                              UNITED STATES DISTRICT COURT

15                                        DISTRICT OF NEVADA

16   BOND MANUFACTURING CO., INC., a                      CASE NO.: 2:17-cv-01522-JCM-DJA
     California corporation
17
                           Plaintiff,                     STIPULATION FOR EXTENSION OF
18                                                        TIME FOR ASHLEY TO FILE A REPLY
     vs.                                                  IN SUPPORT OF ITS MOTION FOR
19                                                        PARTIAL JUDGMENT ON THE
                                                          PLEADINGS
20   ASHLEY FURNITURE INDUSTRIES, INC., a
     Wisconsin corporation,                                            (First Request)
21
                           Defendant.
22

23          Pursuant to F.R.C.P. 6(b)(1)(a), LR IA 6-1 and 6-2, and LR 7-1, Plaintiff BOND
24   MANUFACTURING            CO.,      INC.   (“Bond”)   and   Defendant   ASHLEY       FURNITURE
25   INDUSTRIES, INC. ("Ashley"), by and through their undersigned counsel, submit this Stipulation
26   to extend Ashley’s time to file a Reply In Support Of Its Motion For Partial Judgment On The
27   Pleadings (ECF No. 67, the “Motion”), from the current due date of April 22, 2020 to
28   April 29, 2020. This brief extension is requested as a reciprocal extension for the prior extension
     Case 2:17-cv-01522-JCM-DJA Document 85
                                         81 Filed 04/24/20
                                                  04/22/20 Page 2 of 2



 1   granted to Bond to file its Opposition and to account for delays related to the COVID-19

 2   coronavirus. See ECF No. 77. This is Ashley’s first request for an extension.

 3          Accordingly, Bond and Ashley hereby stipulate and agree that Ashley’s deadline to file

 4   Reply In Support Of Its Motion For Partial Judgment On The Pleadings is April 29, 2020. This

 5   stipulation is entered into in good faith and not for purposes of delay.

 6    DATED this 22nd day of April, 2020.           DATED this 22nd day of April, 2020
 7    WEIDE & MILLER, LTD.                          McDONALD CARANO LLP
 8
       /s/ F. Christopher Austin               /s/ Rory T. Kay
 9    F. Christopher Austin, Esq. (NSBN 6559) Jeff Silvestri, Esq. (NSBN 5779)
      10655 Park Run Drive, Suite 100         Rory T. Kay, Esq. (NSBN 12416)
10    Las Vegas, NV 89144                     Sarah Ferguson, Esq. (NSBN 14515)
                                              2300 West Sahara Avenue, Suite 1200
11    Attorneys for Plaintiff,                Las Vegas, NV 89102
      Bond Manufacturing Co., Inc.
12                                            Thomas J. Wimbiscus, Esq.
                                              (admitted pro hac vice)
13                                            Christopher V. Carani, Esq.
                                              (admitted pro hac vice)
14                                            Philipp Ruben, Esq.
                                              (admitted pro hac vice)
15                                            500 West Madison Street, 34th Floor
                                              Chicago, IL 60661
16
                                                    Attorneys for Defendant,
17                                                  Ashley Furniture Industries, Inc.

18

19                                                 IT IS SO ORDERED.
20                                                 ___________________________________
21                                                 UNITED STATES DISTRICT JUDGE
                                                               April 24, 2020
22                                                 DATED:

23

24

25

26

27

28


                                                 Page 2 of 2
